HART, J., concurring. I agree that this case should be affirmed, but I write separately because I cannot subscribe to the majority’s rationale for affirming the trial court’s decision to allow a state trooper to give “lay opinion” testimony that the $418 found on Williams at the time of his arrest indicated that he was a drug dealer. I nonetheless would affirm on this point because, even though the trial court clearly abused its discretion in admitting the testimony, the error was harmless. The majority opinion blurs the distinction in our rules of evidence between lay opinion and expert opinion. They are not the same. Arkansas Rule of Evidence 701 (2011) states: If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are (1) Rationally based on the perception of the witness; and (2) Helpful to a clear understanding of his testimony or the determination of the fact in issue. In comparison, Rule 702 provides as follows: | uIf scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise. The key distinction is the “specialized knowledge” requirement of Rule 702. It is universally held — with the exception of today’s majority opinion — that lay witnesses cannot testify to matters outside the common knowledge of lay persons.1 Barbara E. | ^Bergman & Nancy Hollander, 8 Wharton’s Criminal Evidence, § 12-2 (15th ed.2011). In short, it is my view that the majority erroneously states that the “rationally based on the perception of the witness” language incorporates the witness’s specialized knowledge. I submit that it is not within the authority of the court of appeals to alter the rules of evidence, which are promulgated by our supreme court. Nonetheless, this obvious evidentiary error does not require us to reverse this case because the error was harmless. It is well settled that evidentiary rulings are subject to harmless-error analysis, and we are bound to affirm if the error is harmless beyond a reasonable doubt. Sparkman v. State, 91 Ark.App. 138, 208 S.W.3d 822 (2005). Here, |1sthere was evidence that Williams possessed cocaine in an amount four times greater than the statutory presumption that he possessed the drugs with intent to deliver. Ark.Code Ann. § 5-64-401(d) (Supp.2009) (law prior to repeal). No evidence was offered to rebut that presumption.  . The treatise cites the following cases in support of that proposition: People v. Williams, 3 Cal.App.4th 1326, 5 Cal.Rptr.2d 130 (1992) (Matters beyond common experience are not proper subjects of lay opinion testimony.); People v. Hernandez, 229 Ill.App.3d 546, 171 Ill.Dec. 303, 593 N.E.2d 1123 (1992) (Although opinion testimony of lay witness generally is not admissible, witness may express opinion based upon his observation where it is difficult to reproduce for jury totality of conditions perceived and where opinion is one that individuals in general are accustomed to and capable of making and understanding.); People v. Steffens, 131 Ill.App.3d 141, 86 Ill.Dec. 392, 475 N.E.2d 606 (1985) (Lay witness may express opinion based on his observations where it is difficult to reproduce for the jury the totality of conditions perceived and where opinion given is one that persons in general are capable of making and understanding.); Mariscal v. State, 687 N.E.2d 378 (Ind.Ct.App.1997) (Requirement that opinion testimony of skilled witness or lay person be "rationally based” on perception means simply that opinion must be one that reasonable person normally could form from perceived facts.); State v. Carter, 685 So.2d 346 (La.Ct.App.1996) (Generally lay witness can only testify to facts within witness’s knowledge and not to impressions or opinions although witness is permitted to draw reasonable inferences from personal observations; where subject of testimony is such that any person of experience may make natural inference from observed facts, lay witness may testify as to such inferences, provided witness also states observed facts.); State v. Bates, 536 So.2d 427 (La.Ct.App.1988) (Nurse could testify that presence of male seminal fluid in victim's vaginal vault indicated sexual intercourse, though she was not qualified as expert, as significance of male seminal fluid in vaginal vault is matter of common knowledge.); State v. Rousselle, 514 So.2d 577 (La.Ct.App.1987), (child's mother was not qualified to answer theoretical question posed on cross-examination as to whether car seat used to transport child could have caused some of child’s injuries in trial for cruelty to a juvenile; question called for expert opinion); Com. v. Austin, 421 Mass. 357, 657 N.E.2d 458 (1995) (Competence of lay opinion testimony requires that subject matter of testimony cannot be reproduced or described to jury precisely as it appeared to witness at the time and that facts upon which witness is called to express opinion are such as people in general can comprehend and understand); State v. Martin, 142 N.H. 63, 694 A.2d 999 (1997) (Lay witnesses may not testify competently about medical diagnosis, and generally, may not draw conclusions which require obligation of specialized medical knowledge.); State v. Johnson, 120 N.J. 263, 576 A.2d 834 (1990) (Lay witness may give opinion on matters of common knowledge and observation.); State v. Luna, 92 N.M. 680, 594 P.2d 340 (1979) (Foundation required for admitting evidence of lay opinion is showing of firsthand knowledge on part of witness, and a rational connection between the observations made and the opinion formed, and requirement of rational basis is satisfied if opinion or inference is one which normal person would form on basis of facts observed; if such requirements are present and knowledge of the opinion would be helpful in determination of facts in issue, opinion is admissible.); People v. King, 183 A.D.2d 918, 584 N.Y.S.2d 153 (1992) (Trial court properly precluded defendant's brother-in-law from testifying that defendant did not speak with Jamaican accent, as complainant did not rely on voice identification and brother-in-law was not expert in linguistics.); State v. Wingard, 891 S.W.2d 628 (Tenn.Crim.App.1994) (Correction officer's testimony that he yelled loud enough for prisoner to hear from some 300 to 350 yards away was admissible in defendant's prosecution for felony escape, where officer’s conclusions required no expertise and were within range of common experience); Fairow v. State, 943 S.W.2d 895 (Tex.Crim. App. 1997) (Opinion rationally based on perception, for purposes of rule allowing admission of lay opinion, if it is an opinion that a reasonable person could draw under the circumstances; however, opinion not capable of reasonably being formed from the events underlying the opinion must be excluded.).